IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 123 MM 2018
                                          :
                   Respondent             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
NOEL BROWN,                               :
                                          :
                   Petitioner             :


                                    ORDER



PER CURIAM

    AND NOW, this 12th day of October, 2018, the Application for Relief is DENIED.